Title: From Thomas Jefferson to Benjamin Waterhouse, 15 October 1822
From: Jefferson, Thomas
To: Waterhouse, Benjamin


Dear Sir
Monticello
Oct. 15. 22.
I am much indebted to the rainy morning at Newport for your acceptable letter of Sep. 14. it gives me information of the state of religion in Boston and Cambridge of which I had not a just idea. I could not have concieved that a Congregationalist, after the pollution of his pulpit by the prayers of an Unitarian, would have again officiated in it, without lustrations, purifications & exorcisms to drive away the malignant spirits. these energumeni will be tamed at last. here no clergyman of any sect ever pronounces the word Unitarian. they are afraid of letting their hearers know that there are any such beasts but they should be tempted to hunt after them. in a single instance, a Presbyterian here preached a sermon against Sparks’s book, & against a neighbor for possessing it. the moment the sermon was over, the whole congregation crowded around the possessor to beg the reading of the book.I had not before attended to the fertility of Rhode island in men of eminence. she certainly has had her distinction in that line. she seems however for a while to have been resting on her oars. I am sorry to learn that mr Holly is leaving Kentucky. I had hoped he would have dropped a spark of reformation there, where I thought, from their freedom of mind, it would have kindled and spread rapidly. I am looking with anxiety to see the dawn of primitive Christianity here, where, if it once appears, it will soon beam like the rising sun, and restore to reason her day. ‘Thy kingdom come’ is therefore my prayer; and my confidence is that it will come. give us your prayers also, and your preachers, and accept the assurance of my great esteem and respectTh: Jefferson